DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 is indefinite as it depends on a cancelled claim. 
	For the purpose of examination, it is assumed claim 25 depends from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 9-12, 15-19 and 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0248340 to Schwarzentruber et al. (hereinafter Schwarzentruber).

With respect to claim 1, Schwarzentruber discloses a carrier for the controlled release of active agents, comprising a core, comprising surface reacted natural or synthetic calcium carbonate, and at least one active agent (abstract, [0022]-[0079]). The surface reacted natural calcium carbonate of Schwarzentruber is taken to read on and render the claimed surface-reacted calcium carbonate obvious. This is especially in light of the fact that claim 1 is a product-by-process claim, and process limitations do not add patentable weight to the examination of a product claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In fact, the same section in MPEP, also, states "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  
Furthermore, the surface-reacted calcium carbonate of Schwarzentruber has a specific surface area within the range of 5-200 m2/g ([0054], [0057]). The surface-reacted calcium carbonate of Schwarzentruber, also, has an intra-particle intruded specific pore volume in a range, which as shown in Figure 2b, has substantially overlapping with the claimed range of 0.1-2.3 cm3/g (see Figure 2b). In fact, Figure 2b shows a peak at of, approximately, 0.1 µm pore size having a pore volume of, approximately, 2.3 cm3/g (Figure 2b, [0060]-[0062] and [0121]). 
In the instant application, the reference teaches a surface-reacted calcium carbonate, which is the substantially the same or very similar to the product obtained in claim 1. However, the reference, additionally, discloses features such as surface area, intra-particle intruded specific pore volume, as well as intra-particle pore size that are substantially the same or substantially overlap with the claimed ranges for each of those features for surface-reacted calcium carbonate. 

With respect claims 3, 5, 7, 9-12, and 25-29, these claims are considered rejected with claim 1 due to the fact that they either further limit the limitations within the claimed process steps or limitations involving the conditions or materials and features related to materials used within the process steps to achieve the final product of claim 1, and as such, since claim 1 is a product-by-process, the process steps and any limitations within them do not add patentable weight to the examination of the product claim.

 With respect to claim 15, Schwarzentruber teaches surface-reacted natural or synthetic calcium carbonate having a specific surface area within the range of 5-200 m2/g measured using nitrogen and BET method ([0054], [0057]) which substantially overlap and in fact, shares an end point, i.e. at 200, with the claimed range of 15-200 m2/g.

With respect to claim 16, Schwarzentruber discloses surface-reacted calcium carbonate having a weight median grain diameter of from 0.1-50 microns ([0055]). Although the reference may not literally disclose the “volume” median grain diameter/size, it is expected that the two particle size measurements would have, at least, some overlapping with each other considering the fact that the particle size of the final product of surface-reacted calcium carbonate, cannot be too different when measured using a weight median grain diameter versus volume median grain diameter, and especially since the disclosed weight median particle diameter, as disclosed by Schwarzentruber, is also determined by Malvern Mastersizeer 2000 Laser Diffraction System ([0056]) which is the same method based on which the volume median particle diameter of the present Application under examination is measured (specification, page 12, lines 10-17).

With respect to claim 17, Schwarzentruber discloses that surface-reacted calcium carbonate has an intra-particle intruded specific pore volume which overlaps with the claimed range of 0.1-2.3 cm3/g as calculated from mercury porosimetry measurement, as that shown by, at least, Figure 2b (Fig. 2b, [0060]-[0062], [0121]). As noted above, Figure 2b shows a peak at of, approximately, 0.1 µm pore size having a pore volume of, approximately, 2.3 cm3/g (Figure 2b, [0060]-[0062] and [0121]). Nevertheless, said Figure also shows other pore volumes for other particle sizes, which when considered as a whole, substantially overlap with the claimed range. 

With respect to claim 18, Schwarzentruber discloses an intra-particle pore size in a range which substantially, if not entirely, encompasses the claimed range of 0.004-1.6 microns as calculated from mercury porosimetry measurement, as that shown by, at least Figure 2c (Figure 2b, [0060-[0062], [0121]). As noted above, Figure 2b shows a peak at of, approximately, 0.1 µm pore size having a pore volume of, approximately, 2.3 cm3/g (Figure 2b, [0060]-[0062] and [0121]). Nevertheless, said Figure also shows other pore volumes for other particle sizes, which when considered as a whole, substantially overlap with the claimed range.

With respect to claim 19, Schwarzentruber discloses the use of surface-reacted calcium carbonate in paper, paint, coating, pharmaceutical, biological, cosmetic, industrial, and agricultural ([0095]). Considering the fact that the process limitations in a product-by-process claim do not add patentable weight to the examination of the product claim because it is the final product which is under examination (see MPEP 2113), the process through which the claimed “additional surface-reacted calcium carbonate” is obtained does not add patentable weight to the examination of claim 19. As such, based on the fact that more than one particle of surface-reacted calcium carbonate is used in the compositions disclosed by Schwarzentruber, the reference is taken to render the claimed composition having the surface-reacted calcium carbonate as well as “additional” surface- reacted calcium carbonate obvious. 

With respect to claim 24, Schwarzentruber discloses the use of surface-reacted calcium carbonate in paper, paint, coating, pharmaceutical, biological, cosmetic, industrial, and agricultural ([0095]).

	With respect to claim 30, Schwarzentruber discloses surface-reacted natural or synthetic calcium carbonate having a specific surface area within the range of 5-200 m2/g, preferably 20-80 m2/g ([0057]) which the narrow range, in fact, shares an end point with the claimed range of 20-180 m2/g.

With respect to claim 31, Schwarzentruber discloses surface-reacted calcium carbonate having a weight median grain diameter of from 0.1-50 microns ([0055]). Although the reference may not literally disclose the “volume” median grain diameter/size, it is expected that the two particle size measurements would have, at least, some overlapping with each other considering the fact that the particle size of the final product of surface-reacted calcium carbonate, cannot be too different when measured using a weight median grain diameter versus volume median grain diameter, and especially since the disclosed weight median particle diameter, as disclosed by Schwarzentruber, is also determined by Malvern Mastersizeer 2000 Laser Diffraction System ([0056]) which is the same method based on which the volume median particle diameter of the present Application under examination is measured (specification, page 12, lines 10-17). 

	With respect to claim 32, Schwarzentruber discloses that surface-reacted calcium carbonate has an intra-particle intruded specific pore volume which substantially, if not entirely, encompasses the claimed range of 0.1-2.3 cm3/g as calculated from mercury porosimetry measurement, as that shown by, at least, Figure 2b (Fig. 2b, [0060]-[0062], [0121]). The pore volume shown in Figure 2b substantially encompass the claimed range of 0.2-2.0 cm3/g.

With respect to claim 33, Schwarzentruber discloses an intra-particle pore size in a range which substantially, if not entirely, encompasses the claimed range of 0.004-1.6 microns as calculated from mercury porosimetry measurement, as that shown by, at least Figure 2b (Figure 2c, [0060]-[0062], [0121]). The pore size shown in Figure 2b substantially encompass the claimed range of 0.005-1.3 microns. 

Claim(s) 1, 3, 5, 7, 9-12, 15-19, and 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 103 844 to Gane et al. (hereinafter Gane).

With respect to claim 1, Gane discloses a surface-reacted calcium carbonate (Abstract, and throughout the reference), which is taken to read on the claimed product of surface-reacted calcium carbonate. This is especially in light of the fact that claim 1 is a product-by-process claim, and process limitations do not add patentable weight to the examination of a product claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In fact, the same section in MPEP, also, states "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  
Furthermore, Gane teaches many other features of the final product of surface-reacted calcium carbonate of the present Application; Gane teaches that the intra-particle pore size of the surface-reacted calcium carbonate is preferably in the range of from 10-100 nm ([0054]), and that the volume median grain diameter d50(vol) of from 1-50 µm ([0047]). Additionally, the surface-reacted calcium carbonate has a specific surface area of 20-200 m2/g ([0046]) and an intra-particle intruded specific pore volume within the range of 0.1-1.3 cm3/g ([0050]). Therefore, it is, further, evidenced that the reference teaches the same or substantially same product as the final product claimed in the product-by-process of claim 1.

With respect claims 3, 5, 7, 9-12, and 25-29, these claims are considered rejected with claim 1 due to the fact that they either further limit the limitations within the claimed process steps or limitations involving the conditions or materials and features related to materials used within the process steps to achieve the final product of claim 1, and as such, since claim 1 is a product-by-process, the process steps and any limitations within them do not add patentable weight to the examination of the product claim.

With respect to claims 15 and 30, Gane teaches that the surface-reacted calcium carbonate has a specific surface area of from 20-200 m2/g ([0046]). 

With respect to claims 16 and 31, Gane teaches that the surface-reacted calcium carbonate has a volume determined median particle size d50(vol) of from 1-50 µm ([0047]).

With respect to claims 17 and 32, Gane teaches that the surface-reacted calcium carbonate has an intra-particle intruded specific pore volume within the range of 0.1-1.3 cm3/g ([0050]).

With respect to claims 18 and 33, Gane teaches that the surface-reacted calcium carbonate has an intra-particle pore size in a range of from 10-100 nm ([0054]) i.e. 0.01-0.1 µm. 

With respect to claim 19, Gane teaches that the surface-reacted calcium carbonate in a polymer compositions ([0055]). Considering the fact that the process limitations in a product-by-process claim do not add patentable weight to the examination of the product claim because it is the final product which is under examination (see MPEP 2113), the process through which the claimed “additional surface-reacted calcium carbonate” is obtained does not add patentable weight to the examination of claim 19. As such, based on the fact that more than one particle of surface-reacted calcium carbonate is used in the polymer composition of Gane, the reference is taken to render the claimed composition having the surface-reacted calcium carbonate as well as “additional” surface-reacted calcium carbonate obvious.

With respect to claim 24, as noted above, Gane teaches the use of surface-reacted calcium carbonate in polymer compositions ([0055]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731